Citation Nr: 1611036	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-21 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran had active service from November 1968 to April 1970 in the United States Marine Corps.  He had extensive service in the Republic of Vietnam and his awards and decorations include a Combat Action Ribbon, Vietnam Campaign Medal with device, and the Vietnam Service Medal with one star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, December 2009, and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

After the June 2015 Statement of the Case (SOC) addressing the issue of entitlement to TDIU, the Veteran submitted additional VA treatment records in September 2015 relating to that issue.  The treatment records were not accompanied by a waiver of initial RO review.  However, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)  In any case, as the claim is granted herein, consideration of the evidence by the Board in the first instance does not prejudice the Veteran.

The Veteran testified at a Board hearing in January 2016.  A transcript of that hearing is of record.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, he first developed a hemorrhoid disability in service, which has continued to the present.

2.  Affording the Veteran the benefit of the doubt, the evidence demonstrates that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Service connection for hemorrhoids is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for entitlement to TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hemorrhoids

The Veteran contends that he developed hemorrhoids for the first time shortly after his entrance into service and has experienced ongoing problems thereafter.

The Veteran's Report of Medical History on entrance into service did not include any findings of a hemorrhoid disability.  Two days after entrance into service, however, the Veteran sought treatment for internal hemorrhoids.  The Veteran was treated with comfort measures only and returned to duty.

After service, the Veteran concedes that he did not seek treatment for hemorrhoids for multiple decades.  In January 2001, the Veteran sought treatment for blood in his stool and was diagnosed with internal hemorrhoids.  He did not report the timing of onset of the hemorrhoids.

The Veteran was afforded a VA examination in October 2008.  The claims file was not reviewed as part of the examination.  The Veteran contended that he developed hemorrhoids during boot camp in 1968.  Thereafter, he had experienced ongoing hemorrhoids that were nearly constant in nature.  The examiner diagnosed internal hemorrhoids with prolapse and external hemorrhoids with marked tenderness and spasm.  The examiner did not provide an opinion as to the timing of onset or etiology of the hemorrhoids.

The Veteran reported in his substantive appeal that he had been suffering from hemorrhoids for many years and that they did not pre-exist his entrance into service.  

During his January 2016 Board hearing, the Veteran testified that he first developed hemorrhoids in boot camp.  He stated that he reported the problem to his drill instructor and was seen in sick bay.  Thereafter, although he did not complain about the hemorrhoids, he continued to experience them, including on a regular basis while serving in Vietnam.  The symptoms included pain, burning, and bleeding.  These symptoms continued after service to the present.  The Veteran stated that he did not seek treatment for many years after service because he was embarrassed.  He self-treated the problem with over-the-counter medication.  

Thus, the Veteran was diagnosed with hemorrhoids within two days of entrance into service.  The RO concluded that the hemorrhoids pre-existed service; however, the Veteran's entrance examination made no findings of hemorrhoids and he is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111 (West 2014).  The Veteran has plausibly testified that he developed the hemorrhoids within the two days of entrance into service and there is no medical evidence to the contrary.  As such, the Board does not find clear and unmistakable evidence that the hemorrhoids pre-existed service.  VAOPGPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Moreover, the Board finds that the Veteran is competent to report the onset, nature, severity, and continuity of his hemorrhoids as this is the type of disability that is observable by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).    

In this case, affording the Veteran the benefit of the doubt the Board concludes that the evidence is at least in relative equipoise as to whether his hemorrhoids began during military service.  In reaching that conclusion, the Board finds the in-service complaint of hemorrhoids significant.  In addition, the Board finds the Veteran's explanation as to why he failed to seek treatment for the hemorrhoids for multiple decades after service, despite his claims of continuity of symptoms, to be reasonable under the circumstances.  There is no lay or medical evidence of record to contradict the Veteran's claims.  As such, entitlement to service connection for hemorrhoids is warranted.

Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran is service-connected for posttraumatic stress disorder (PTSD) with depressive disorder, rated as 70 percent disabling; diabetes mellitus with onychomycosis, rated as 20 percent disabling; left carpal tunnel syndrome, rated as 20 percent disabling; and right lower extremity peripheral neuropathy, rated as 10 percent disabling.  The combined disability rating is 80 percent.  Thus, the Veteran meets the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

The Veteran filed a claim for TDIU in April 2011.  At that time, he indicated he had worked for the United States Postal Service as a mail carrier from 1966 to April 2003.  He left the job "because it got to be too much for me to handle.... I was unable to hold down a job anymore."

A May 2011 VA mental health examination report found that there was some loss of adaptability to an occupational environment, ability to work independently, and to interact appropriately with supervisors.

The Veteran was afforded a VA general medical examination in June 2011.  At that time, he complained of continuous right lower extremity pain and numbness.  The examiner concluded that the Veteran's combined service-connected disabilities did not prevent him from being employed in either light or heavy duty.  

An undated letter from the Clinical Director of the Shreveport Veterans Center, received by VA in October 2011, noted that the Veteran's psychiatric symptoms resulted in occupational and social impairment due to gross impairment in thought processes and communication, persist[ent] danger of hurting self or others, memory loss, poor concentration, increased arousal, re-experiencing of trauma, hypervigilance, severe depression, anger outbursts, and difficulty retaining information.

In February 2012, the Veteran reported problems with anxiety, depression, and sleep.  His GAF score was 55.  An April 2012 VA treatment record from the Veteran's counseling psychologist noted review of the prior VA mental health examination report and disagreed that his psychiatric symptoms would be categorized as "mild" and that his historical GAF scores suggested symptomatology more closely associated with a "severe" disability.  

An August 2012 VA examination report indicated that the Veteran had moderate, incomplete paralysis of the left ulnar, radial, and median nerves.  He also had moderate, incomplete paralysis of the right sciatic and femoral nerves.  The examiner concluded that the Veteran was unemployable for manual labor jobs due to the service-connected right lower extremity and left upper extremity disabilities, but that these disabilities did not restrict light duty or sedentary employment.  Specifically, there was weak grip strength and pain in the left upper extremity, which made fine motor skills difficult to perform.  In addition, the Veteran had pain in the right lower extremity that made weight-bearing difficult.  The Veteran's diabetes mellitus did not render him unemployable for manual or sedentary labor because the diabetes was well-controlled on medication and he did not have elevated blood sugar or hemoglobin A1C.  

The Veteran was afforded a VA psychiatric examination in August 2012.  The examiner indicated that the Veteran's psychiatric symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work.  His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, short- and long-term memory problems (affecting such activities as remembering names, directions, recent events, and retaining more than highly learned material), flattened affect, difficulty in understanding complex commands, and impaired judgment.  
In an October 2012 addendum, the medical professional clarified findings made in the August 2012 psychiatric examination.  The addendum quoted prior findings that that there would be some loss of adaptability in an occupational environment that would affect the Veteran's ability to work efficiently and interact appropriately with supervisors.  He would be able to perform basic work activities involving the use of judgment, understanding, and remembering simple instructions.  In addition, the Veteran would be expected to have difficulty interacting with the general public and that he was resistant to authority, but could interact with supervisors and co-workers if the interactions were not prolonged or frequent.  

In August 2013, the Veteran indicated that he was not doing well, as his physical problems and family issues were worsening his anxiety and depression.  His GAF score was 45.  In September 2013, the Veteran stated during mental health treatment that at times his mental and medical stressors made him feel overwhelmed to the point where he was unable to work.  

In September 2014, the Veteran complained of decreased grip strength and indicated that if he performed activities such as cutting the lawn that it would take him two days to recover.  He was generally independent in his activities of daily living, but took a long time to climb stairs or get up from a chair.  Not all of these problems were attributed solely to his service-connected disabilities, as he also discussed problems with his non-service connected back and shoulders.  There was decreased sensation and reflexes in the bilateral lower extremities that did not affect gait or coordination.  

VA treatment records reflect ongoing group psychotherapy treatment.  A February 2015 VA treatment record noted that the Veteran was responsive to psychiatric medication, but still had episodes of paranoia, anger, depression, and similar problems.  The treatment provider described his mood as somewhat unstable.  The assigned GAF score was 53.  In June 2015, the Veteran reported that his psychiatric symptoms were improving, with less irritability and greater calmness.  He felt "up and down" but tried "to push thru it."  

During his January 2016 Board hearing, the Veteran indicated that he retired from the United States Post Office in 2004, where he had worked as a mail handler and letter carrier.  He stated that he retired due to a combination of his age and service-connected disabilities.  The Veteran discussed how he had been on the verge of getting fired due to problems functioning as a result of his PTSD symptoms.  His symptoms included depression, anxiety, flashbacks, nightmares, feelings of paranoia, memory and concentration problems, irritability, anger outbursts, and difficulty interacting with others.  The Veteran also described difficulty with his left carpal tunnel syndrome, with associated numbness, difficulty picking up objects, and lack of feeling.  Overall, he had difficulty using the entire left upper extremity.  

The Board notes that there is potentially conflicting evidence as to the Veteran's ability to follow a substantially gainful occupation.  The Board notes there are multiple medical opinions of record indicating that the Veteran would be able to do at least some specific types of employment, such as sedentary or light-duty work.  

That said, the evidence demonstrates that the Veteran's service-connected lower extremity neuropathy and upper extremity neuropathy make manual labor impossible.  The Veteran's entire work history has been in manual labor, as a mail handler and letter carrier.  Moreover, his psychiatric symptoms make it difficult for him to function in situations requiring regular interaction with other employees, supervisors, or customers.  This precludes most, if not all, of the sedentary employment opportunities the Veteran would be qualified for based on his education and work experience.  Thus, the Veteran is limited solely to sedentary or light-duty employment; however, many, if not all, of these types of jobs would be incompatible with his psychiatric problems.  

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or maintain substantially gainful employment and, therefore, entitlement to TDIU is warranted.



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hemorrhoids is granted.

Entitlement to TDIU is granted.


REMAND

The Veteran also contends that he has a current sleep apnea disability that was incurred in service or is otherwise related to service.  In the alternative, he asserts that the sleep apnea was caused or aggravated by his service-connected psychiatric disorder.

The Veteran's service treatment records do not include complaints, treatment, or diagnoses of sleep apnea.  The medical evidence indicates that the Veteran was diagnosed with sleep apnea multiple decades after service and no medical professional has linked the current sleep apnea to the Veteran's military service.

That said, in his substantive appeal, the Veteran claimed to have been suffering from obstructive sleep apnea since service, but did not know that it was sleep apnea.  He snored excessively and was always tired.  His wife told the Veteran he stopped breathing during the night.  A statement from the Veteran's wife notes similar ongoing symptoms.

During his January 2016 Board hearing, the Veteran testified that he was diagnosed with sleep apnea in 2008 or 2009 after having problems sleeping due to his service-connected posttraumatic stress disorder (PTSD).  His wife stated that his sleep problems (including stopping breathing and snoring) had been ongoing for about 30 years.  In addition, the Veteran reported problems sleeping during his service in Vietnam, due to fear and firing artillery.  

The Board notes that certain VA treatment records appear to support the Veteran's contentions regarding sleep problems associated with his service-connected psychiatric problems.  A November 2014 VA treatment record, for example, noted that following the prescription of certain psychiatric medication that he had been sleeping well.  That said, the Board recognizes that difficulty sleeping, nightmares, and other symptoms attributable to the Veteran's psychiatric problems do not necessarily denote a link to sleep apnea and its associated symptoms.  Given the Veteran's and his wife's reports of a continuity of sleep problems (such as stopping breathing and heavy snoring) for many years, as well as his documented sleep problems attributed to his service-connected PTSD and his contentions that the PTSD caused or aggravated his sleep apnea, the Board concludes that a VA examination is necessary to consider such a link.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination for his claimed sleep apnea disability.  After reviewing the electronic claims file, obtaining a history directly from the Veteran, and conducting a thorough examination, the examiner should offer opinions as to the following:

a)  whether it is at least as likely as not (probability of 50 percent or more) that any diagnosed sleep apnea disability had its onset during military service or is otherwise related to service;

b)  whether it is at least as likely as not (probability of 50 percent or more) that any diagnosed sleep apnea disability was caused by a service-connected disability, to include his PTSD with depressive disorder;

c) whether it is at least as likely as not (probability of 50 percent or more) that any diagnosed sleep apnea disability was aggravated (i.e., permanently worsened beyond the natural progression) by a service-connected disability, to include his PTSD with depressive disorder.
Review of the entire file is required; however, attention is invited to the Veteran's sworn hearing testimony before the Board, in which he noted that the treatment for his sleep apnea (the c-pap machine) aggravates his PTSD, causing claustrophobia symptoms, so he will take it off, which aggravates the sleep apnea.  See VBMS, Hearing Testimony, receipt date January 13, 2016, page 15.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions, and those of his wife, of in-service symptoms must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed sleep apnea.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all applicable benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


